DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on July 23, 2021.
Currently, claims 27, 31, 43-50, and 52-87 are currently pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

			     	            Maintained Rejections
Claim Rejections – 35 USC §112
	Claims 31 and 55-63 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons as set forth in the Office action mailed on February 23, 2021 and for the reasons below.
Applicant's arguments filed on July 23, 2021 have been fully considered but they are not persuasive. Applicant argues that the limitation regarding (b) is definite by pointing out “Exhibit A” and “Exhibit B” as well as paragraph 0096 in the ‘905 published application. In response, it is binding to miR-1 (note that the claims require “two or more miRNA binding sequences”) would not enhance muscle mitochondrial gene expression but would rather inhibit the gene expression. Indeed, “Exhibit A” teaches that miR-1 itself, not a miR-1 binding sequence, enhanced protein translation such as COX1 translation, which would thus suggest that a miR-1 binding sequence would inhibit COX1 translation. Most importantly, note that the claimed RNA-modulating agent requires “a target mRNA sequence encoding the target protein”. Hence, the “mRNA binding sequence” that binds to the target protein-encoding sequence would inhibit target expression. As such, paragraph 0096 and “Exhibit A” fail to teach that the (b) limitation is justified and logical. Further, “Exhibit B” does not teach that “miRNA binding sequences” enhance the expression of “normal cellular protein”, thereby treating a disease caused by “the underexpression or underactivity of a normal cellular protein”, nor does it teach that an “mRNA binding sequence” enhances target protein expression thus is useful for treating a disease caused by underexpression of the target protein.  Hence, applicant’s arguments and the alleged evidence fail to show that the (b) limitation is consistent with the function of the RNA-modulating agent that comprises an “mRNA binding sequence”. Since the instant claims recite conflicting, inconsistent limitations, the subject matter pertaining to (b) is rendered indefinite. 
Accordingly, this rejection is maintained. 
Claim Rejections – 35 USC §112
	Claims 27, 31, 43-50, and 52-63 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons as set forth in the Office action mailed on February 23, 2021 and for the reasons below.
Applicant's arguments filed on July 23, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims comply with the written description requirement by pointing out paragraph 0096 in the ‘905 published application and “Exhibit A” and “Exhibit B”. In response, it is noted that applicant’s arguments and alleged evidence at best pertain to target activation activity of miRNA per se. There is no description whatsoever that a molecule that comprises a target mRNA-binding sequence results in the upregulation of target protein expression or treat a disease caused by the underexpression of a normal cellular protein. As explained in the §112(b) rejection above, the instantly claimed active agent that is used in the claimed methods requires “an mRNA binding sequence” that binds to “a target mRNA sequence encoding the target protein”. None of the evidence pointed out by applicant teaches that an RNA sequence binding to a target mRNA upregulates target protein expression. Furthermore, the instant specification does not provide any actual reduction to practice the claimed target protein upregulation method or treating a disease caused by underexpression of a protein with the claimed RNA agent. The specification at best demonstrates that the claimed agent inhibits the intended target protein expression in a cell. In fact, the background of the invention expressly states that the claimed agent is invented to satisfy the “need in the art for novel compositions for mediating gene silencing that can be administered systemically, but yet can act in a tissue specific manner.” (emphasis added). Consistent with the background of the invention, the actual working examples in the specification describe/support target silencing mediated by the claimed RNA agent. See for instance Example 6 disclosing that “expression of Apolipoprotein C-III (referred to herein as ApoC-III or APOC3) was silenced in mouse liver” (emphasis added). . 
In view of the foregoing, this rejection is maintained. 

Double Patenting
	Claims 27, 31, 43-50, and 52-63 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22 of U.S. Patent No. 10,556,020 for the reasons as set forth in the Office action mailed on February 23, 2021 because applicant did not provide any substantial rebuttal arguments pointing out disagreements with the examiner’s contentions, nor did applicant file a signed terminal disclaimer.

	  	          New Objections/Rejections Necessitated by Amendment
Claim Objections
Claims 75 and 86 are objected to because of the following informalities:  The claims do not end with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 64, 76, and 77-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claims 64, 76, and 77-87 depend from either claim 27 reciting “modulating expression of a target protein in a cell” or claim 31 reciting that the disease is caused by “(b) the underexpression or underactivity of a normal cellular protein”. 
As explained in the last Office action and hereinabove that are fully incorporated by reference herein, the instant specification does not provide adequate written description support (e.g., structure-function correlation; reduction to practice) for the entire genus of the claimed methods. Note that paragraph 0096 of the published application is far from providing an adequate written description support for the structure-function correlation for the claimed agent that is required to have a target mRNA-binding sequence. Note that the description of the paragraph and the teachings of “Exhibit A” and “Exhibit B” pertain to the rare activity of certain miRNAs (e.g., miR-1) per se, not the instantly claimed chimeric agent. 
Accordingly, the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed genus at the time of filing. 

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claims 65-75 and 77-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22 of U.S. Patent No. 10,556,020.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated and rendered obvious by the ‘020 patent claims, 
	In an obviousenss-type double patenting analysis, while the earlier patent’s specification cannot be used as prior art to the later patent application claims, it can be consulted to ascertain the meaning of the words in the claim to interpret the patented claims’ proper scope. Sun Pharmacetuical Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 1387 (Fed. Cir. 2010).
	See also Pfizer Inc. v. Teva Pharmaceuticals USA Inc., 518 F3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008), wherein the court expressed the following: “To the extent that Pfizer contends that we may not rely on the teachings of the specification or claims in the ′165 patent to reject the claims of the ′068 patent, we disagree. See Geneva, 349 F.3d at 1386. There is nothing that prevents us from looking to the specification to determine the proper scope of the claims.”
	See also MPEP §804 teaching that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.” 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/DANA H SHIN/Primary Examiner, Art Unit 1635